DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-26 in the reply filed on May 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inertial motion unit configured to identify geometric data…” in claims 19-21. The interpretation is set forth in the below rejection of claim 19. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 12 and 19 are objected to because of the following informalities: 
In claim 12, in line 1, the limitation --- wherein the ultrasound remote controller further --- should be inserted before the word includes.
In claim 19, in line 5, the word --- is --- should be inserted before the word “further”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 20, in lines 4-7 the limitation “wherein the inertial motion unit is further configured to identify the geometric data of the ultrasound transducer by calibrating the geometric data of the ultrasound remote controller based on design properties of the ultrasound transducer” is recited.  However, though the specification cites in multiple sections (i.e. see paragraphs [0010], [0019], [0073]-[0074], [0077], [0085] of Applicant’s PG-Pub 2020/0022678) that the geometric data of the ultrasound remote controller can be calibrated based on design properties of the ultrasound transducer to identify geometric data of the ultrasound transducer, the specification does not provide, in sufficient detail, an algorithm or specific steps as to how the geometric data of the ultrasound remote controller is calibrated “based on design properties of the ultrasound transducer” by the inertial motion unit in order to identify the in sufficient detail, as to how the identified design properties are then used to “calibrate the geometric data of the ultrasound remote controller” to identify the geometric data of the ultrasound transducer (i.e. how is the geometric data (which can include position, motion and/or orientation) of the ultrasound remote controller calibrated based on the design properties (which as disclosed by Applicant in paragraph [0072] of the instant PG-Pub can include a shape and size of the ultrasound transducer) and how does the calibration lead to identifying the geometric data of the ultrasound transducer?  How does the inertial motion unit, which, as set forth in paragraph [0068] of the instant PG-Pub, comprises of sensors, perform this step?).  The claim therefore fails to comply with the written description requirement as the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See MPEP 2161.01, I..

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poland et al. (US Pub No. 2010/0160784).
With regards to claim 1, Poland et al. disclose an ultrasound remote controller comprising: 
a user interface controller (22, 32, 136/138; Figures 1b, 1c, 9a, 9b; paragraphs [0024]-[0025]) configured to:
provide one or more ultrasound control functions (i.e. change the probe operating mode from B-mode to color flow, put a vector line over the image etc., image freeze  control, acquire control to acquire and save a frozen image or live image loop, etc.) to a user remote from a main processing console (i.e. “base station host”) of an ultrasound system including an ultrasound transducer (probe (10) with a transducer array), wherein the one or more ultrasound control functions are used to remotely control operation of the main processing console (paragraphs [0023], [0025]-[0027], [0046], note that there is wireless/remote communication between the wireless probe/user interface and the base station host; paragraph [0031], referring to beamformed signals from the probe are transmitted to a host system “where they may undergo further beamforming and then image processing and display”, and therefore the base station “host system” serves as a main processing console; Figures 1-2, 6a 8-9, 14);

a communication interface (“wireless communication link”/radio transceiver and antenna) configured to transmit operational instructions to the main processing console for remotely controlling the operation of the main processing console through the ultrasound remote controller based on the input for the one or more ultrasound control functions received by the user interface controller (paragraphs [0023], [0025]-[0029], [0032], [0065]; Figures 1-4, 6a, 14).
With regards to claim 26, Poland et al. disclose method for remotely controlling an ultrasound system including a main processing console (“base station host”) and an ultrasound transducer (probe (10) with a transducer array) (paragraphs [0023], [0025]-[0027], [0046]) comprising:
providing one or more ultrasound control functions (i.e. change the probe operating mode from B-mode to color flow, put a vector line over the image etc., image freeze  control, acquire control to acquire and save a frozen image or live image loop, etc.) to a user through an ultrasound remote controller (22, 32, 136/138; Figures 1b, 1c, 9a, 9b; paragraphs [0024]-[0025]) remote from the main processing console, wherein 
receiving input from the user at the ultrasound remote controller for the one or more ultrasound control functions to remotely control the operation of the main processing console (paragraphs [0026]-[0027], [0046], [0065], wherein the base station host system includes a display for displaying the ultrasound images produced from the signals received from the wireless/remote probe, wherein the ultrasound control functions include a freeze button and mode controls for user to control what is displayed, thus controlling the processing/displays that occurs at the main processing console (“base station host”) through remote/wireless communication; Figures 1-2, 6a, 14); and
transmitting operational instructions (i.e. via the “wireless communication link”/radio transceiver and antenna) to the main processing console for remotely controlling the operation of the ultrasound system through the ultrasound remote controller based on the input for the one or more ultrasound control functions received at the ultrasound remote controller (paragraphs [0023], [0025]-[0029], [0032], [0065]; Figures 1-4, 6a, 14).

With regards to claim 3, Poland et al. disclose that the operational instructions are used to control operation of the ultrasound transducer as part of remotely controlling operation of the ultrasound system through the ultrasound remote controller (paragraphs [0026]-[0027], [0046], [0065], referring to the user controls for operating the probe; Figures 1-2, 14).
With regards to claim 4, Poland et al. disclose that the one or more ultrasound control functions provided by the user interface controller are dynamically provided (i.e. actuation of the controls/powering the probe on/off, which dynamically provides the control functions) based on a context of a procedure (i.e. for example, tapping the select control three times in rapid succession is a procedure performed by the user) performed by the user using the ultrasound system (paragraph [0046], [0048], referring to the user performing a special sequence (i.e. tapping the select control three times in rapid succession to cause actuation of the controls) to actuate the controls, and thus the 
With regards to claim 5, Poland et al. disclose that the one or more ultrasound control functions include at least one of a freeze control, a change depth control, a gain control, a storage control, an auto-optimization control, a set reference control, a start clip control, a change mode control, a move region of interest control, a biopsy guide control, and a body marker select control (paragraphs [0026], [0046], referring to the freeze button/control, rocker switch to move a cursor (i.e. set reference control), setting gain controls, mode controls, etc.; Figures 1C, 9B).
With regards to claim 6, Poland et al. disclose that the user interface is configured to receive the input as either or both touch-based or gesture-based input (paragraphs [0024], [0048], referring to the controls being implemented as a touchscreen/touch panel display; Figures 1b,c and 9b). 
With regards to claim 7, Poland et al. disclose that the user interface controller includes a user display for presenting visual annotations of the one or more ultrasound control functions to the user, and the input for the one or more ultrasound control functions is received from the user based on the user interpreting the visual annotations of the one or more ultrasound control functions (paragraphs [0024], [0046], [0048], see Figures 1c and 9b, note that the control buttons have visual text annotations).
With regards to claim 8, Poland et al. disclose that the user interface controller is configured to provide haptic feedback (i.e. vibration) to the user based on user interaction with the user interface controller, and the input for the one or more 
With regards to claim 9, Poland et al. disclose that the communication interface is a wireless communication interface (“wireless communication link”/radio transceiver and antenna) and the communication interface is further configured to transmit the operation instructions to the main processing console, at least in part, over a wireless connection (paragraphs [0023], [0025]-[0029], [0032], [0065]; Figures 1-4, 6a, 14).
With regards to claim 10, Poland et al. disclose that the ultrasound remote controller (136, 138; Figures 8-9) is configured to receive power over a wired connection (paragraphs [0049]-[0053], referring to the use of a cable to enable recharging of a probe battery, etc. or to provide cable power in some situations).
With regards to claim 11, Poland et al. disclose that the ultrasound remote controller (136, 138; Figures 8-9) is configured to receive power over a wireless connection (paragraph [0049], referring to recharging the battery of the wireless probe (which includes the remote controller (136, 138)) by placing the wireless probe in a charging cradle (i.e. wireless mode); paragraphs [0038]-[0039]).
With regards to claim 12, Poland et al. disclose that the remote controller includes a physical coupler configured to physically affix the ultrasound remote 
With regards to claim 13, Poland et al. disclose that the physical coupler is configured to physically affix the ultrasound remote controller to different types of ultrasound transducers, including the ultrasound transducer irrespective of varying design properties of the different types of ultrasound transducers (paragraph [0024], referring to the cable (20) being attached with a detachable connector so that the probe (10’) can be replaced with another probe (i.e. different probe, wherein such a detachable connector would allow for different types of ultrasound transducers/probes; paragraph [0044], referring to different probes of different weights can be realized).
 With regards to claim 14, Poland et al. disclose that the ultrasound remote controller includes an electronic coupler (i.e. conductors of cable (20) serve as an electronic coupler as electrical signals are transmitted via the conductors of the cable (20)) configured to electronically connect the ultrasound transducer through one or more electrical connections (paragraph [0024]; Figure 1B; paragraphs [0046]-[0048], alternatively, elements inherently required for mounting the touch-panel LED (i.e. remote controller) to the circuit board (112) serve as an electrical  coupler; Figures 8-9).

With regards to claim 16, Poland et al. disclose that the electronic coupler is implemented as part of the physical coupler (paragraph [0024]; Figure 1B, note that the conductors are part of the cable (20); paragraphs [0046]-[0048], Figures 8-9, note that the elements which mount the LED touch-screen to the circuit board are within (and thus part of) the probe body/case (8)).
With regards to claim 17, Poland et al. disclose that the ultrasound remote controller (136, 138) is configured to receive power from the ultrasound transducer over one or more electrical connections (paragraph [0043], [0046]-[0048], referring to the battery (92) of the ultrasound transducer (10) which powers the probe and thus will power the LED touch-screen (remote controller) which electrically connects with the probe circuitry; Figures 8-9).
With regards to claim 18, Poland et al. disclose that the communication interface is further configured to transmit the operational instructions to the main processing console through the one or more electrical connections and the ultrasound transducer (paragraphs [0042]-[0043], paragraphs [0023], [0025]-[0029], [0032], [0065]; Figures 1-
With regards to claim 19, Poland et al. disclose that their remote controller further comprises an inertial motion unit (i.e. accelerometer sensor; Note that the inertial motion unit has been interpreted under 35 USC 112(f) as corresponding to sensors as set forth in paragraph [0068] of Applicant’s PG-Pub 2020/0022678 specification, and equivalents thereof) configured to identify geometric data of the ultrasound remote controller including at least one of a motion, a position and an orientation of the ultrasound remote controller; and the communication interface further configured to transmit geometric data of the ultrasound remote controller as part of the operational instructions (i.e. hibernate mode switch instruction) for remotely controlling operation of the ultrasound system through the ultrasound remote controller (paragraph [0057], referring to mounting an accelerometer inside the probe case (8), which also contains the LED touch-screen panel (i.e. remote controller) in order to identify motion of the probe (and therefore also of the attached remote controller) and transmit motion data to determine whether to switch to a hibernate mode; paragraphs [0046]-[0048]; Figures 8-9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poland et al. as applied to claim 19 above, and further in view of Lightcap et al. (US Pub No. 2011/0320153).
With regards to claim 20, as discussed above, Poland et al. meet the limitaitons of claim 19.  Further, Poland et al. disclose that the ultrasound remote controller is affixed to the ultrasound transducer and the geometric data (i.e. motion) of the ultrasound remote controller identified by the inertial motion unit corresponds to geometric data (i.e. motion) of the ultrasound transducer (paragraphs [0043]-[0048]; Figures 8-9, note that the remote controller (i.e. LED touch-screen panel) is affixed/attached to the probe and therefore identifying motion of the probe/controller identifies motion of the controller/probe since they move as one) and that the communication interface if further configured to transmit the geometric data of the ultrasound transducer (which is same as the ultrasound remote controller) as part of the operational instructions (i.e. switch to hibernate mode) for remotely controlling operation of hte ultrasound system through the ultrasound remote controller (paragraphs [0046]-[0048], [0057]; Figures 8-9, 14).  

Lightcap et al. disclose for systems and methods for inertially tracked objects, wherein when an IMU is attached to an object (e.g., a rigid body), the estimated 6 DOF pose of the IMU can be used to calculated a 6DOF pose (i.e. position and orientation) of the object (paragraph [0057]), wherein determining the pose data allows for an accurate superimposition of the tracked objects on an image of the anatomy (paragraph [0043]).  A first IMU (202) is mounted to a probe (204; i.e. object which is attached to the IMU; Figure 2) wherein a transformation (which is a type of calibration as it involves determining the deviation between the two poses) between the pose of the first IMU (202) and the pose of the probe (204) can be determined, thereby allowing the inertial tracking system to calculate a tracked pose of the probe (204) based on the tracked pose of the first IMU 202 (e.g., based on a known geometry between the IMU (202) and the probe (204) determined using conventional calibration and/or registration processes; note the “known geometry” would be information about a design properties of the probe, and thus geometric data (i.e. pose which comprises position and orientation) of the probe is identified by calibrating/transforming the geometric data (i.e. 6DOF pose of the IMU) of the IMU based on design properties (i.e. “known geometry”) of the probe) (paragraph [0057]; Figure 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have inertial motion unit of Poland et al. be  .
 
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poland et al. in view of Lightcap et al. as applied to claim 20 above, and further in view of Barthe et al. (US Pub No. 2014/0276055).
With regards to claim 21, as discussed above, the above combined references meet the limitations of claim 20.  However, they do not specifically disclose that the inertial motion unit is further configured to identify the design properties of the ultrasound transducer at the ultrasound remote controller based on a received unique identifier associated with the ultrasound transducer.
Barthe et al. disclose a transducer (280) capable of emitting ultrasound energy for imaging, wherein a label may be applied on a top surface of the emitter-receiver module (200, i.e. transducer) to provide transducer (280) type, expiration date, and other known information (i.e. treatment frequency and depth, etc., a unique serial number, a part number, and date of manufacture, usage, note that a type of transducer would provide known information about the transducer shape/geometry, etc.) (paragraph [0149]).  The system can use the information to track usage and prevent additional usage of an emitter-receiver 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the inertial motion unit of the above combined references be further configured to identify the design properties of the ultrasound transducer at the ultrasound remote controller based on a received unique identifier associated with the ultrasound transducer, as taught by Barthe et al., in order to be able to easily identify known information of the probe, such as type and manufacture, which can also be used to track usage and prevent additional usage beyond a recommended usage life, thus preserving the safety and effectiveness of the device (paragraph [0149]).  
With regards to claim 22, Barthe et al. disclose that the unique identifier associated with the ultrasound transducer is received from the ultrasound transducer (i.e. label is on emitter/receiver module (200)) (paragraph [0149]).  

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poland et al. as applied to claim 19 above, and further in view of Banjanin et al. (US Pub No. 2015/0327841).
With regards to claims 23-25, as discussed above, Poland et al. meet the limitations of claim 19.  However, they do not specifically disclose that the inertial motion unit includes three, six or nine sensors to detect one or a combination of the motion, the position, and the orientation of the ultrasound remote controller.
Banjanin et al. disclose an ultrasound probe that can include a 3-axis, 6-axis or 9-axis motion sensor (note that a 3-axis motion sensor would include 3 sensors, a 6-
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the inertial motion unit of Poland et al. with an inertial motion unit that includes three, six or nine sensors to detect one or a combination of the motion, the position, and the orientation of the ultrasound remote controller, as taught by Banjanin et al., as the substitution of one known inertial motion unit (i.e. motion sensor) for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as the taught three, six or nine sensors would be expected to sense motion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Grunwald et al. (US Pub No. 2003/0013959) disclose a GUI for an ultrasound system, wherein control buttons (2016) can be placed on the same unit as the transducer module (2012) and separate from an imaging module/main processing console (Abstract; paragraph [0222]; Figures 19-21). Whisler (US Pub No. 2018/0271484) discloses a hand-held automated ultrasound system including a user interface and wherein the probe may comprise position sensors to allow position and orientation sensing for the transducer (Abstract; paragraph [0020]; Figure 2).  Gubbini et al. (US Pub No. 2012/0022379) disclose an ultrasound imaging probe (101) including a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793